DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed of 02/21/2022.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to claims 1, 4, 7 and 8 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
Applicant’s arguments, see Remarks pgs. 9-10, filed 02/21/2022, with respect to claims 1, 12 and 20 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Applicant's arguments filed relating to 35 USC 101 have been fully considered but they are not persuasive. 
Applicants argued:
	“Applicants respectfully traverse the rejections, but have amended the independent claims to recite that a forward solver is invoked to evaluate objective functions and constraint violations at levels of representation, and further that a lowest level of representation of the hierarchical representation is determined that produces a final design at a detail suitable for manufacturing. While the Examiner asserts that "synthesizing families of designs" is an abstract idea that can be performed by a human mind, the claimed use of a forward solver in this synthetization is clearly Amendment and Response Page 8 of 11Application No.: 16/236,949Filing Date: December 31, 2018First Named Inventor: Behandish, MoradTitle of Invention: METHOD AND SYSTEM FOR HIERARCHICAL MULTI-SCALE PART DESIGNa concrete technical operation involving a computer.”

	Examiner respectfully disagrees. The “synthesizing” step is not only falls under “mental process” but also falls under “mathematical concepts”. Further, the claims make it clear that generic computer technology is usable to carry out the analysis. The claims fit into the familiar class of claims that do not focus on an improvement in computers/technology but abstract ideas that use computers as tools.	Applicant argued:
“Further, the claimed determination of a final design suitable for manufacturing is a practical application of the claimed analysis/synthesis. Applicant also notes that claims 12-19 recite a system with a processor and memory performing a number of operations, and this is clearly not directed to an abstract idea.”
	Examiner respectfully disagrees. Claim recites “that produce a final design…for manufacturing”. However, the recited limitations have claimed as intended use than claimed positively and not performing as intended such as “manufacturing”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A computer-implemented method comprising: 
specifying at least one design criterion comprising at least one constraint; 
constructing a hierarchical representation of families of designs that satisfy the at least one design criterion at every level of the hierarchical representation, each family comprising an equivalence class of shape and material distribution fields, the hierarchical representation comprising lower levels of representation that provide more details about the families of designs than higher levels of representation the lower levels of representation further restricting the families of designs compared to the higher levels of representation;
synthesizing the families of designs at every level of the hierarchical representation that satisfy the specified criteria as well as additional constraints that link the levels of the hierarchical representation, wherein synthesizing the families of designs comprises invoking a forward solver to evaluate objective functions and constraint violations at each level of the representation, and 
determining a lowest level of representation of the hierarchical representation that produces a final design at a detail suitable for manufacturing.

The limitation of “specifying at least one design criterion comprising at least one constraint” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “develop a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

The limitation of “constructing a hierarchical representation of families of designs that satisfy the at least one design criterion at every level of the hierarchical representation, each family comprising an equivalence class of shape and material distribution fields, the hierarchical representation comprising lower levels of representation that provide more details about the families of designs than higher levels of representation the lower levels of representation further restricting the families of designs compared to the higher levels of representation” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “develop a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

The limitation of “synthesizing the families of designs at every level of the hierarchical representation that satisfy the specified criteria as well as additional constraints that link the levels of the hierarchical representation, wherein synthesizing the families of designs comprises invoking a forward solver to evaluate objective functions and constraint violations at each level of the representation” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “develop a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III). Further, the limitation of “invoking a forward solver to evaluate objective functions and constraint violations at each level of the representation” falls under “mathematical concept”.

The limitation of “determining a lowest level of representation of the hierarchical representation that produces a final design at a detail suitable for manufacturing” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
Under step 2A prong two, this judicial exception is not integrated into practical application because there is no any additional elements. 

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of dynamic states of a plant, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
 
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein the design criteria further comprise at least one objective function that provides a figure of merit for designs that satisfy the constraints, the 15synthesizing the families of designs further comprising optimization with respect to the objective function. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the hierarchical representation comprises of surrogate properties of shape and material distributions for the families of designs, the 20surrogate properties providing sufficient information to evaluate the families of designs against the design criteria. The limitation falls within the “mental process” such as performing by paper and pen. 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 3, wherein the surrogate properties comprise finite subsequences of a convergent sequence or a series of variables that represent the projection 25of the shape and material distributions at a given level onto a functional basis. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 4, wherein a longer subsequence of variables is decided at lower levels of the hierarchical representation. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 3, wherein each level of the hierarchical representation comprises a spatial cellular decomposition wherein every cell at every level of the spatial cellular decomposition is assigned with one or more surrogate properties. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein the cells at each of the levels are decomposed into disjoint cells to obtain the cells at a next lower level. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein each level of the hierarchical representation describes the shape and material distributions at a size scale determined by the size of the 10cells. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein additional constraints link the properties of a cell at a given level to properties of the cells obtained from the decomposition. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein additional constraints link the properties of a cell at a given level to properties of the cells obtained from the decomposition. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 3, wherein the final shape and material distributions are not 20determined until the surrogate properties are synthesized for all levels of representation. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 12, similar analysis as claim 1 applied. Further, claim 12 recites a non-volatile data store and a simulation processor.  The non-volatile data store and processor are recited at high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See: MPEP 2106.05(f)). For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claims 13-19, similar analysis as claims 2-11 applied.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method comprising visualizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs by a spatial cellular decomposition with properties assigned to each cell at each level of the hierarchical representation; and 10displaying a color-coding of the values of surrogate properties at specified levels of the representation. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data.
Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Okuno et al (US Publication No. 2015/0193557) discloses creates standard design CAD and three dimensional design change CAD configuration data (par [0027]); the user selects target parts from an item 701, inputs the impact evaluation functions of the target parts….evaluating the degree of impact of each applicable parts (par [0042]); Fig. 11 illustrates CAD design with impact evaluation function threshold; 5(Fig. 4 illustrates the hierarchical representation of PART A and PART B); Fig. 5 illustrates the hierarchical representation of PART A and PART B with different level of representation, the control parameters represent higher level (i.e. PART A with size a, size b and density) and lower level (i.e. PART B with size d and size e)); Fig. 11 illustrates the restrict of CAD parts with an impact evaluation function threshold of 1.0); Fig.4 illustrates the synthesizing of at least two parts of A and B that satisfy the specified criteria (such as Fillet, size and density); Fig. 7 illustrates families of designs representation with different specified criteria and simulated the parts to generate a result; Further, Fig. 11 illustrates the synthesizing of parts with impact evaluation function threshold.
Sobieski et al (“Structural Optimization by Multilevel Decomposition”, pgs. 1775-1788, 1985) discloses a method for decomposing an optimization problem into a set of subproblems and a coordination problem that preserves coupling between the subproblems, …each element optimization and optimum sensitivity analysis yields the cross-sectional dimensions that minimize a cumulative measure of the element constraint violation as a function of the elemental forces and stiffness (Abstract).

    PNG
    media_image1.png
    430
    380
    media_image1.png
    Greyscale

Saxena et al (“Topology Synthesis of Complaint Mechanisms for NonLinear Force-Deflection and Curved Path Specifications” pgs. 33-42, ASME 2001) discloses optimal design methods that use continuum mechanics models are capable of generating suitable topology, shape, and dimensions of complaint mechanisms for desired specifications,….the synthesis of complaint mechanism is performed using geometrically non-linear finite element models that appropriately account for large displacements (Abstract).
Okuno et al, Sobieski et al, Saxena et al and other prior arts do not singularly or in combination disclose the limitations: 
“synthesizing the families of designs at every level of the hierarchical representation that satisfy the specified criteria as well as additional constraints that link the levels of the hierarchical representation, wherein synthesizing the families of designs comprises invoking a forward solver to evaluate objective functions and constraint violations at each level of the representation” as recited in claim 1,
“synthesizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs by a spatial cellular decomposition with the surrogate properties assigned to each cell at each level of the hierarchical representation, each family comprising an equivalence class of shape and material distribution fields; for each level below the top level, performing a process comprising further decomposing each cell at a given level into disjoint child cells of [[the]]a next level, decisions on the surrogate properties assigned to the disjoint child cells being made based on an analysis performed at the given level subject to additional constraints that enforce the properties at [[the]]each cell at the given level to remain consistent with the surrogate properties decided at [[the]]each cell at [[the]]a previous level, wherein the analysis comprises invoking a forward solver to evaluate objective functions and constraint violations at the given level” as recited in claim 12,
“visualizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs by a spatial cellular decomposition with properties assigned to each cell at each level of the hierarchical representation, each family comprising an equivalence class of shape and material distribution fields, and wherein the surrogate properties are determined by invoking a forward solver to evaluate objective functions and constraint violations at each level; displaying a color-coding of values of surrogate properties at specified levels of the representation” as recite in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        05/13/2022